Title: To James Madison from James Simpson, 28 September 1802 (Abstract)
From: Simpson, James
To: Madison, James


28 September 1802, Tangier. No. 51. Sent a duplicate of his no. 49 [3 Sept. 1802] with the Boston on 9 Sept. and a triplicate to Gavino on 10 Sept. Both were accompanied by a copy of his 1 Sept. letter to Moroccan minister Selawy. Encloses a translation of the minister’s answer, the essence of which “amounts to a confession that they have not been able to offer any thing farther, in support of the claims they had attempted to set up.” Observes that it is evident the purpose of the minister’s letter of 6 Aug. was “to find out what we had to offer against their pretensions, and I fully hope they have met me so well prepared for them, that they will not readily come forward again with such.” Believes it would be “highly proper” to transmit to the Moroccan government a copy of Mawlay Sulaiman’s ratification of the treaty made with his father. “I shall likewise set [Selawy] to rights with respect to his Idea of no attentions having been paid the Emperor for eight years, whereas it is little more than half that time since I delivered him a Present.” Such assertions prove “how little his Majestys present Ministers are acquainted with what passed during Ben Ottomans Administration.” Selawy “pretends having rendered essential Service” and thus expects a gift; “to secure a continuance of his Friendship, it must be given.” Reports that the emperor has ordered the two men at Taroudant to be sent to Mogador and permitted to embark there. The emperor’s frigate, which sailed from Larache in August, has put into port at Tangier; it has taken no prizes. After seven months of “ineffectual applications in the Emperors name” for passports for the Tripolitan ship at Gibraltar, “a document under his Seal has at last been transmitted asserting the Vessel to be his, and demanding from all the Consuls here Passports for her as such.” Encloses a translation of the paper sent to the consuls and a copy of “the Passport I have found myself under the necessity of granting.” Has received word from Gavino about the approach of the frigate New York with the gun carriages. Notes that his no. 50 [14 Sept. 1802] “served only to advise my having taken the liberty of drawing a Bill on you.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tangier, vol. 1). RC 4 pp.; docketed by Wagner. RC and enclosures printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:275, 280–81, 283, 284–86. The enclosures are a translation of Sidi Mohammed ben Absalom Selawy’s letter to Simpson, 20 Sept. 1802 (3 pp.), expressing satisfaction that “Friendship and good harmony” between Morocco and the U.S. “have been continued” and pointing to his important role in mediating the dispute; an order of the emperor of Morocco, 17 Sept. 1802 (2 pp.), claiming the ship Meshouda and ordering “all the Consuls to dispatch her, and deliver their Passports”; and Simpson’s passport for the Meshouda, dated 27 Sept. 1802 (1 p.).



   
   A full transcription of this document has been added to the digital edition.

